FRIEDMAN, Judge,
dissenting.
In his dissent, Judge Pellegrini proposes that where any complaint brought before the Pennsylvania Human Relations Commission (Commission) necessitates inquiry into the motivation, thought process, conduct or action of a judge, the Commission must dismiss the complaint for lack of jurisdiction, reasoning that to hold otherwise would allow an “executive agency” to judge judges in violation of .the separation of powers doctrine. Judge Pellegrini maintains that in those cases where the direct action of a judge is at issue, the only method of relief available to an employee alleging discrimination is the Court of Judicial Discipline — the tribunal with the sole jurisdiction to adjudicate the conduct of judges and to discipline judges who have violated the law. On the other hand, Judge Pellegrini concludes that “there is no impingement on judicial power when the Commission reviews an allegation that a judicial employee, other than a judge, unlawfully discriminated against that employee.” (Dissenting op. at 7.) (Emphasis added.) The dissent believes that this framework “takes into consideration the rights of employees not to be unlawfully discriminated against but preserves the core functions of the judiciary from administrative intrusion.” (Dissenting op. at 7.)
I concur with the result reached by Judge Pellegrini in his dissent and agree that because Gary Ison’s allegation of unlawful discrimination involves a personnel action taken by a judicial employee other than a judge, the Commission has jurisdiction to hear Ison’s complaint.1 However, I write separately because although I would agree that the framework espoused by the dissent “considers” the constitutional rights of employees, I am concerned that those rights may not always be fully protected under this approach. The problem, which, admittedly, is not an issue here, arises where an employee directly implicates the conduct of a judge in seeking relief from unlawful discrimination.
The Court of Judicial Discipline, although providing a forum to consider a judge’s discriminatory behavior, can provide no actual relief to a party who has lost his job as a result of a judge’s unlawful discrimination. After the filing of formal charges, the powers of the Court of Judicial Discipline are limited to determining whether a sanction should be imposed against the justice, judge or justice of the peace who has been charged. Where discipline is appropriate, the Court of Judi*1319cial Discipline can order a judge’s removal from office, suspension or censure, (Article V, Section 18(b)(5)); however, it cannot order reinstatement of the injured party, or provide other appropriate compensation, where the judge’s discriminatory action has cost the employee his job. By contrast, if the Commission determines that a court employee’s dismissal violated the Pennsylvania Human Relations Act, Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§ 951-963, the Commission can, among other things, order that employee reinstated to his position. 43 P.S. § 959(f).
Thus, a court employee who was discharged because of a non-judge’s unlawful discrimination may be reinstated by order of the Commission, whereas a person who loses his job because of the discriminatory practices of a judge is denied the same relief. I cannot accept that, under the guise of separation of powers, any person should be denied his constitutional right not to be discriminated against in employment. Beyond an adjudication against the judge by the Court of Judicial Discipline, I believe that an employee has a right to reinstatement or other appropriate relief when he has been deprived of his livelihood as the target of a judge’s unlawful discrimination. Because currently there does not appear to be a court implemented procedure that would both consider and protect this right, I feel that the legislature needs to address this potential problem.

. I believe that the judiciary must be free to exercise its power to hire and discharge personnel without interference from any other branch of government. Accordingly, I also agree with Judge Pellegrini's dissent to the extent that it eliminates the distinction between confidential and non-confidential employees and recognizes that it is constitutionally inappropriate for the Commission to review a judge's personnel decisions, even where those decisions involve non-confidential employees.